Exhibit 10.16 FIRST AMENDMENT TO ANTI-DILUTION AND MAKE WHOLE AGREEMENT This First Amendment to Anti-Dilution and Make Whole Agreement (this “Agreement”) is made and entered this th day of June 2011, effective as of May 11, 2011 (the “Effective Date”), by and between Coil Tubing Technology, Inc., a Nevada corporation (the “Company”) and Herbert C. Pohlmann, an “affiliate” of the Company (as such term is defined in Rule 144 of the Securities Act of 1933, as amended) and an individual, residing and/or having a principal place of business at 1290 North Ocean Blvd., Palm Beach, Florida 33480 (“Shareholder”), each individually a “Party” and collectively the “Parties.” W I T N E S S E T H: WHEREAS, the Company and Shareholder previously entered into an Anti-Dilution and Make Whole Agreement, on or around May 11, 2011 (the “Anti-Dilution Agreement”), a copy of which is attached hereto as Exhibit A; WHEREAS, capitalized terms used herein, but not otherwise defined shall have the meanings ascribed to such terms in the Anti-Dilution Agreement; WHEREAS, pursuant to the Anti-Dilution Agreement the Company agreed to adjust Shareholder’s ownership of the Company and to issue Shareholder additional shares of restricted common stock such that Shareholder’s ownership in the Company would not be diluted after the issuance by the Company of certain shares of common stock as part of a settlement of the Company’s (and certain related parties) July 30, 2008 lawsuit against Grifco International, Inc., a Nevada corporation (“Grifco”), the Depository Trust & Clearing Corporation and the president of Grifco, James Dial (the "Defendants" and the “Lawsuit”)[Cause No. 08-07-07397-CV in the Montgomery County, Texas, District Court, 9th Judicial District (the “Court”)]; WHEREAS, the Anti-Dilution Agreement failed to take into account certain recent issuances of common stock by the Company; contained errors as to the total number of shares of common stock Shareholder would be issued in connection with the settlement of the Lawsuit (the “Settlement”); and understated the total number of shares of common stock that Shareholder was required to be issued following the Settlement to maintain his pre-Settlement percentage ownership of the Company; and WHEREAS, the Parties desire to enter into this Agreement to modify, amend and correct the Anti-Dilution Agreement in order for Shareholder to be able to maintain the same ownership percentage of the Company post-Settlement that he held pre-Settlement pursuant to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the premises and the mutual covenants, agreements, and considerations herein contained, and other consideration, which consideration the Parties hereby acknowledge and confirm the sufficiency thereof, the Parties hereto agree as follows: 1.Amendment to Anti-Dilution Agreement. a. The tenth (10th) WHEREAS under “W I T N E S S E T H” in the Anti-Dilution Agreement is hereby amended and restated in its entirety to read as follows: “WHEREAS, the outcome of the Lawsuit was a settlement between the parties thereto (the “Settlement”), pursuant to which, among other things, the Company agreed to issue an aggregate of 228,136,867 shares of the Company’s common stock (the “Settlement Shares”) without restrictive legend pursuant to an exemption from registration provided by Section 3(a)(10) of the Securities Act of 1933, as amended (the “Act”), which number includes 69,291,596 shares issuable to Shareholder;”. b. Section 2(b) of the Anti-Dilution Agreement is hereby amended and restated in its entirety to read as follows: “(b) Promptly upon the later of (a) such time as the issuance of the Settlement Shares is made by the Company (the “Settlement Share Issuance”); and (b) the Parties entry into this Agreement, the Shareholder shall be issued such number of additional shares of restricted common stock of the Company equal to the total number of Anti-Dilutive Right Shares multiplied by 3.461178288 (the “Anti-Dilutive Ratio”)(which totals 2,355,141,879 shares of common stock, the “Anti-Dilutive Shares”)(the “Anti-Dilutive Share Rights”).” c. Section 3(a) of the Anti-Dilution Agreement is hereby amended and restated in its entirety to read as follows: “(a) Upon the later of (a) the Settlement Share Issuance date (the “Issuance Date”); and (b) the Parties entry into this Agreement, the Conversion Price of the Notes shall automatically, and without any required action by any party, be amended to reflect such initial Conversion Price divided by the Anti-Dilutive Ratio (which totals $0.0008351165 per share)(the “Conversion Price Amendment” and the “Anti-Dilutive Note Rights”).” d. Section 3(f) of the Anti-Dilution Agreement is hereby amended and restated in its entirety to read as follows: “(f) Shareholder agrees to fully convert the Notes into shares of the Company’s common stock, as conclusively evidenced by his entry into this Agreement, effective as of the date of this Agreement, which Notes shall convert into 640,578,407 shares of common stock based on the Conversion Price Amendment (the “Note Conversion Shares”).The Company shall take whatever action necessary to issue the Note Conversion Shares promptly upon the Parties entry into this Agreement.Following the Parties’ entry into this Agreement the Notes shall be considered satisfied and repaid in full and the Company shall have no obligations or liability whatsoever in connection with such Notes.” e. Section 3(g) of the Anti-Dilution Agreement is hereby amended and restated in its entirety to read as follows: “(g) Shareholder’s cost basis in the Note Conversion Shares shall be $0.0008351165 per share.” f. Collectively (a.) and (b.) shall be referred to herein as the “Anti-Dilutive Share Adjustment” and collectively (c.), (d.) and (e.) shall be referred to herein as the “Note Conversion Adjustment”. 2.Affect of Anti-Dilutive Share Adjustment.The affect of the Anti-Dilutive Share Adjustment is that the Company is required to issue an additional 591,214,921 shares of restricted common stock of the Company to Shareholder (2,355,141,879 shares due pursuant to the Anti-Dilutive Share Adjustment minus 1,763,926,958 shares previously issued in connection with the Anti-Dilutive Agreement in connection with the Anti-Dilutive Shares) promptly after the Parties’ entry into this
